Citation Nr: 0427736	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  00-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain.

2.  Entitlement to a compensable rating for a deviated nasal 
septum and sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to July 1980 and from December 1981 to August 1999.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which, in part, granted service connection for 
low back strain (rated 10 percent) and for deviated nasal 
septum and sinusitis (rated noncompensable).  In March 2003, 
the Board undertook additional development of the evidence 
under 38 C.F.R. § 19.9(a)(2).  In September 2003, the Board 
remanded the matters for further development and 
readjudication by the agency of original jurisdiction (AOJ).  
[The September 2003 remand also ordered a statement of the 
case (SOC) on a third issue (involving the rating of GERD); 
the veteran has not perfected an appeal as to that issue, and 
it is not before the Board at this time.]  

The claim seeking a compensable rating for deviated nasal 
septum and sinusitis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

Throughout the entire appeal period, the veteran's low back 
strain has been manifested by pain and slight limitation of 
motion that has not limited flexion of the thoracolumbar 
spine to between 30 and 60 degrees, and has not limited the 
combined range of motion of the thoracolumbar spine to less 
than 120 degrees; muscle spasm on extreme forward bending, 
loss of lateral spine motion, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis are not shown.  




CONCLUSION OF LAW

A rating in excess of 10 percent for low back strain is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West  2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (Codes) 5292 and 5295 (effective prior to 
September 26, 2003), Code 5237 (effective September 26, 
2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met 
with regard to the issue decided below.  

By the February 2000 rating decision, the February 2000 SOC, 
supplemental SOCs, and various VA correspondence including 
letters in June 2002 and January 2004, the veteran has been 
advised of the controlling law and regulations and 
specifically advised of the criteria for an increased rating.  
These documents also clearly explained to the veteran his and 
VA's respective responsibilities in the development of the 
claim.  Notice on the "downstream" issue of an increased 
rating was properly given via the SOC.  Furthermore, by the 
various documents noted, at his July 2000 hearing, and in the 
September 2003 Board remand, the veteran was informed that he 
should submit, or seek VA's help in obtaining, any evidence 
pertinent to his claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, all pertinent records 
identified have been obtained.  Specifically, VA has obtained 
all records of VA medical treatment, and the veteran has not 
identified any other evidence with specificity, so as to 
enable further development.  The RO arranged for a May 2003 
VA examination to assess the veteran's low back disability.  
The evidence of record is sufficient to address the matter at 
hand.  VA's notice and assistance obligations are met.  No 
further notice or assistance to the veteran is required.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

On VA examination in October 1999, the veteran reported a 
history of intermittent spells of low back pain and an 
instance of numbness in the right hip.  He rated his back 
pain at 10 (on a scale of 1-10), and noted that he was not 
taking medication.  A TENS unit provided brief relief.  
Physical examination revealed that the veteran's back was 
tender in the right sacroiliac area.  Straight leg raising to 
75 degrees on the right produced pain in the right hip area.  
Straight leg raising to 80 degrees on the left produced 
posterior thigh tightness.  The back flexed to 90 degrees and 
extended to 30 degrees, with pain.  Lateral flexion was to 30 
degrees on the right and to 40 degrees on the left.  Lateral 
flexion was noted to produce right back pain.  Rotation was 
to 25 degrees to each side.  The impression included low back 
pain.  X-rays of the lumbosacral spine revealed five lumbar-
type vertebral bodies with partial lumbarization of first 
sacral element, minimal degenerative changes scattered 
through the lumbosacral spine, and no evidence of 
spondylolysis or spondylolisthesis.  Disc spaces and 
vertebral body heights were noted to be well maintained.	 

At a July 2000 RO hearing, the veteran testified that his low 
back caused him daily discomfort and pain with spasms several 
times a week.  He noted problems bending, sitting, driving, 
and sleeping.  He stated that it was initially thought that 
the back problem was due to pulled muscles, but that they 
later found out that he had a compression fracture in his 
back that contributed to sciatica.  

On VA examination in October 2000, the veteran reported 
ongoing, non-radiating, low back pain, more to the right than 
the left.  He occasionally took Flexeril.  Physical 
examination revealed tenderness in the sacroiliac area, right 
greater than left.  Straight leg raising to 55 degrees 
produced pain on the right and over the right hip.  Straight 
leg raising to 80 degrees on the left did not produce pain.  
The back flexed to 75 degrees and extended to 35 degrees.  
Lateral flexion was to 20 degrees, right and 30 degrees, 
left.  Rotation was to 30 degrees bilaterally.  The 
impression included low back pain.  

In his August 2001 notice of disagreement (NOD), the veteran 
stated that he had low to medium level pain in his lower back 
on a constant basis, near daily muscle spasms when bending 
forward and straightening up, and frequent sciatic nerve pain 
that transmits down his leg.  He stated that on a regular 
basis, the pain was severe enough to be incapacitating.  It 
also impaired the motor function of the right leg, causing it 
to lose control and collapse.  

On VA examination of the spine in May 2003, the veteran 
reported constant pain, all day, every day, for several 
years.  The pain did not radiate to the lower extremities.  
He had episodes of increased, severe pain lasting two to four 
hours two times a month.  Motrin and Flexeril were not 
helpful in the past, and he had taken no medication for the 
past two years.  He had not seen a doctor for his back in the 
past year.  The veteran reported that he exercised two to 
three times a week, did some yard work, and biked two to 
three times a month for eight to ten miles.  Physical 
examination revealed a tender right sacroiliac area.  Range 
of motion studies revealed: flexion to 90 degrees; extension 
to 30 degrees; lateral flexion to 30 degrees bilaterally; 
rotation to 20 degrees bilaterally; and straight leg raising 
to 60 degrees bilaterally.  Pelvic rock tests produced pain 
in the right sacroiliac area.  Gaensler's test was positive 
for sacroiliac pain on the right, but not the left.  The 
impression was traumatic right sacroiliac arthritis.  May 
2003 VA X-rays of the spine revealed minor degenerative 
endplate spurring anteriorly.  Slight facet arthritis was 
also found at lower lumbar segments.  Disc heights appeared 
very mildly reduced, particularly at L3-4 on current study.  
Changes were noted to be "perhaps slightly advanced" from 
older study of October 1999.

III.  Analysis

Disability evaluations are determined by the application of a  
schedule of ratings, which is based on the average impairment  
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   
Separate diagnostic codes identify the various disabilities.   
As this appeal is from the initial rating assigned with a 
grant of service connection, "staged" ratings are for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, staged ratings are not appropriate, as 
impairment due to low back strain is not shown to have 
fluctuated significantly during the appellate period.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  

Since the effective date of the grant of service connection, 
in September 1999, the veteran's low back disability has been 
rated 10 percent under Code 5295, for lumbosacral strain.

During the course of this appeal the criteria for rating 
disabilities of the spine were revised, effective September 
26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  From 
their effective date, the veteran is entitled to a rating 
under the revised (new) criteria.  

Prior to September 26, 2003, Code 5295 provided for a 10 
percent rating for lumbosacral strain when there was 
characteristic pain on motion.  A 20 percent rating was for 
application when there was muscle spasm on extreme forward 
bending or  unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  38 C.F.R. § 
4.71a.

Prior to September 26, 2003, the veteran's low back strain 
could also be rated under Code 5292, for limitation of motion 
of the lumbar spine.  This code provided a 10 percent rating 
when limitation of motion was slight, a 20 percent rating 
when moderate, and a 40 percent rating when severe.  38 
C.F.R. § 4.71a.

As of September 2003, the criteria for rating disabilities of 
the spine are as follows:

Unfavorable ankylosis of the entire spine 
- 100 percent  disabling.  Unfavorable 
ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.  Forward 
flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine - 40 
percent disabling.  Forward flexion of 
the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal  
kyphosis - 20 percent disabling.  (to be 
codified at 38 C.F.R. § 4.71a)

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from zero to 90 degrees, extension is 
from zero to 30 degrees, left and right lateral flexion are 
from zero to 30 degrees, and left and right lateral rotation 
are from zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. 

Symptoms of the veteran's service connected low back 
disability noted on examination have not included muscle 
spasm or the loss of lateral spine motion.  While the veteran 
reported at his July 2000 hearing that he had complaints of 
spasms, examinations in October 1999, October 2000, and May 
2003 did not provide clinical corroboration for this 
allegation.  There was full, or nearly full, lateral flexion 
on each examination.  Without objective findings of either 
muscle spasm or loss of lateral spine motion, a rating in 
excess of 10 percent is not warranted Code 5295.   

Range of motion studies have shown that the veteran was able 
to flex the back to 90 degrees in October 1999, to 75 degrees 
in  October 2000, and to 90 degrees in May 2003.  Extension 
was to 30 degrees in October 1999, 35 degrees in October 
2000, and 30 degrees in May 2003.  These findings reflect a 
full range of motion in 1999 and in 2003.  The loss of 15 
degrees of flexion and 5 degrees extension in October 2000 
reflects slight rather than moderate limitation of motion, 
and does not warrant an increase under Code 5292.  

Under the criteria in effect since September 2003, studies 
has always shown that forward flexion of the veteran's 
thoracolumbar spine is greater than 60 degrees, and that the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.  Furthermore, the veteran has not 
been shown to exhibit muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Accordingly, a rating in excess of 10 percent under the 
current criteria is not warranted.

Intervertebral disc syndrome is not diagnosed; hence, rating 
under the criteria for intervertebral disc syndrome would not 
be appropriate.

Additional factors which could provide a basis for increase 
have also been considered; however, the evidence does not 
show weakness, incoordination, fatigability, flare-ups, or 
muscle atrophy.  While the veteran reported episodes of 
increased pain, he also indicated that he has not taken any 
medication for the back in two years, and has not seen a 
doctor in the past year.  Furthermore, he reported that he 
exercises two to three times a week, does some yard work, and 
rides a bicycle two to three times a month for eight to ten 
miles.  Functional loss warranting a rating in excess of 10 
percent is not shown.
ORDER

A rating in excess of 10 percent for low back strain is not 
warranted.  


REMAND

The veteran reportedly underwent septoplasty and endoscopic 
sinus surgery and possibly re-organization of his external 
nose in 1999.  He contends that his service-connected 
postoperative deviated nasal septum and sinusitis warrant a 
compensable rating.  

On his most recent examination in May 2003, it was noted that 
the veteran presented with a history of having increasing 
symptoms of sinusitis occurring apparently four times per 
year with symptoms of nasal congestion, rhinorrhea, 
intermittent bilateral epistaxis, nasal congestion, upper 
tooth pain, and interior facial pressure.  While it is 
reported that "[a]t least two of these episodes have been 
diagnosed clinically without X-rays during the past year with 
apparently two other films having been taken shown to 
demonstrate some signs of sinusitis", the claims file 
contains no record of medical treatment for sinusitis or 
similar symptoms in the years prior to the May 2003 
examination.  Pertinent records appear to be outstanding, and 
additional development is necessary.

The September 2003 remand asked the RO to ask the veteran to 
identify health care providers who treated him for his 
service-connected deviated nasal septum and sinusitis since 
September 1999, and to obtain records of such treatment.  The 
RO sent the veteran a letter in January 2004 seeking the 
information; however, he did not reply and the RO made no 
further attempt to contact him in this regard or to otherwise 
obtain records noted on May 2003 examination.  38 C.F.R. 
§ 3.158, provides generally that where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned (emphasis 
added).  After the expiration of one year, further action 
will not be taken unless a new claim is received.  
Here, while § 3.158 was mentioned in the body of the last 
remand, the veteran has not been specifically advised that 
§ 3.158 will be applied if he fails to cooperate; he has 
information pertinent to his claim, and his cooperation is 
necessary to obtain critical evidence.    

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all health care providers (VA 
and private) who have treated him for his 
service-connected deviated nasal septum 
and sinusitis since September 1999, and 
to provide any necessary releases for 
such records.  The RO should obtain 
copies of complete records, not already 
on file, from each health care provider 
identified.  Of particular interest are 
records of treatment for deviated nasal 
septum and sinusitis noted on May 2003 
examination.  The RO should specifically 
advise the veteran that, should he fail 
to respond or provide needed information 
or authorizations requested above, his 
claim will be processed under 38 C.F.R. 
§ 3.158.  The RO should document all 
actions taken to obtain these records.
  
2.  If any records obtained suggest the 
need for another otolaryngologic 
examination to evaluate the nasal septum 
deviation and sinusitis, the RO should 
arrange for such examination.  

3.  The RO should readjudicate this 
claim.  If it remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
SOC and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the agency of original jurisdiction.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



